Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1. A new examiner, David A. Montanari, has taken over prosecution of the instant application.
2. In view of Applicant’s amendment to claim 51, the objection is withdrawn.
3. In view of Applicant’s amendments and arguments to claim 1, the 35 USC 112, scope of enablement and 103 rejections are withdrawn (see Reasons for Allowance below).

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sanandan Malhotra on 2/25/2022.
The application has been amended as follows: 
IN THE CLAIMS:
Claims 74-76 are cancelled.

Claim 1 has been amended as follows:
In line 5 the phrase “OxPAPC, rapamycin, UM171 and PGE2” has been replaced with the phrase “rapamycin and UM171”.


Claim 28 has been amended as follows:
In line 2 the phrase “a circulating blood cell, a mobilized blood cell, a bone marrow cell,”  has been deleted.
In line 4 the phrase “an endothelial cell,” has been deleted.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant has discovered that the stem cell viability factors rapamycin and UM171, when transiently exposed to CD34+ stem cells, improves gene editing when the exposed stem cells are contacted with Cas9 in the absence of rapamycin or UM171 (as set forth in Example 18). Further, the art sets forth that stem cell viability factors such a rapamycin, UM171, OxPAPC and PGE2 are known and understood in the art as expanding stem cells when contacted, however contacting for fewer than 120 hours without expansion was not known or taught in the art at the time of filing.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1, 5, 6, 9, 10, 12, 19-21, 25, 28, 30, 31, 48, 51 and 117 are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID A. MONTANARI
Examiner
Art Unit 1632



/PETER PARAS JR/            Supervisory Patent Examiner, Art Unit 1632